67 F.3d 303
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Leo M. MULLEN, M. D., Appellant,v.ACADEMY LIFE INSURANCE, Appellee.
No. 94-2017
United States Court of Appeals,Eighth Circuit.
Submitted:  May 4, 1994Filed:  Sept. 22, 1995

Before LOKEN, Circuit Judge, HENLEY, Senior Circuit Judge, and HANSEN, Circuit Judge.
PER CURIAM.


1
Dr. Mullen appeals an order of the district court1 refusing to grant a new trial.


2
It appearing that, as found by the district court, the issues sought to be raised have been decided adversely to appellant in earlier litigation, and it appearing that a more detailed opinion herein would lack precedential value, without more, the judgment of the district court should be, and summarily is, affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Dean Whipple, United States District Judge for the Western District of Missouri